DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8 of U.S. Patent No. US 11,012,208 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 5 of the patent is directed towards a terminal comprising all the components and performing all the same functions as the communication apparatus of claim 1 of the application with the exception of the function of receiving a downlink control signal.  The additional function of using a downlink control signal to schedule a sounding reference signal is old and well known in the art of communications.  Thus, claim 1 of the present application is merely an obvious variation of claim 5 of the patent.
Regarding claim 4 of the application, claim 5 of the patent is directed towards a terminal comprising all the components and performing all the same functions as the communication apparatus of claim 4 of the application with the exception of the function of receiving a downlink control signal.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 5 of the application, claim 5 of the patent is directed towards a terminal comprising all the components and performing all the same functions as the communication apparatus of claim 5 of the application with the exception of the function of receiving a downlink control signal.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 7 of the application, claim 8 of the patent is directed towards a communication method performing all the same steps as the communication method of claim 7 of the application with the exception of the step of receiving a downlink control signal.  The additional step of using a downlink control signal to schedule a sounding reference signal is old and well known in the art of communications.  Thus, claim 7 of the present application is merely an obvious variation of claim 8 of the patent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (U.S. Publication US 2019/0089506 A1).
With respect to claims 1 and 7, Takeda et al. discloses a communication apparatus comprising a receiver and transmitter that performs a communication method (See the abstract, page 10 paragraph 170, and Figure 19 of Takeda et al. for reference to a user terminal, which is a communication apparatus, comprising transmitting/receiving sections and performing a radio communication method).  Takeda et al. also discloses receiving a downlink control signal (See page 7 paragraphs 116-117 and Figure 14A of Takeda et al. for reference to receiving a DL control signal scheduling UL sounding reference signals).  Takeda et al. further discloses transmitting a sounding reference signal (SRS) in response to the downlink control signal (See page 7 paragraphs 116-117 and Figure 14A of Takeda et al. for reference to transmitting sounding reference signals according to the received DL control signal).  Takeda et al. also discloses a transmitter which, in operation, , wherein a time unit configuration includes a uplink transmission region, a downlink transmission region and a remaining region (See page 7 paragraphs 116-117 and Figure 14A of Takeda et al. for reference to a time region comprising an UL, uplink, region, a DL, downlink region, and a GP, guard period, which is a remaining region).  Takeda et al. further discloses the SRS is transmitted in the remaining region that is arranged between the uplink transmission region and the downlink transmission region in the time unit configuration (See page 7 paragraphs 116-117 and Figure 14A of Takeda et al. for reference to transmitting the SRS during the GP region).
With respect to claim 4, Takeda et al. discloses wherein the SRS is a delay tolerant signal (See paragraph 111 of the Applicant’s original filed specification, which defines an SRS as a delay tolerant signal, such that the corresponding sound reference signals of Takeda et al. also meet this definition).
With respect to claim 5, Takeda et al. discloses wherein the time unit configuration is a subframe (See page 7 paragraphs 116-117 and Figure 14A of Takeda et al. for reference to the use of subframes as time units).
	With respect to claim 6, Takeda et al. discloses wherein the remaining region is a switching period between the uplink transmission region and the downlink transmission region in the time unit configuration (See page 7 paragraphs 116-117 and Figure 14A of Takeda et al. for reference to the GP region being between the UL and DL regions, wherein such a guard period is known in the art of communications to be a switching period between uplink and downlink regions).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. in view of Yang et al. (U.S. Publication US 2018/0242372 A1).
With respect to claim 2, although Takeda et al. discloses various embodiments with different locations of subframes used for UL, DL, and Sounding RS transmissions including both UL and DL Sounding RSs (See Figures 5A through 15B of Takeda et al.), Takeda et al. does not explicitly disclose wherein the communication apparatus performs uplink transmission in the uplink transmission region and the remaining region, and does not perform uplink transmission in the downlink transmission region.
With respect to claim 3, although Takeda et al. discloses various embodiments with different locations of subframes used for UL, DL, and Sounding RS transmissions including both UL and DL Sounding RSs (See Figures 5A through 15B of Takeda et al.), Takeda et al. does not explicitly disclose wherein the communication apparatus performs downlink transmission in the downlink transmission region and the remaining region, and does not perform downlink transmission in the uplink transmission region.
With further respect to claims 2 and 3, Yang et al., in the field of communications, discloses multiple different embodiments of SRS placement including in last symbols of a downlink subframe, in a gap between the downlink subframe and an uplink subframe, and last symbols in the uplink subframe (See page 7 paragraph 131 of Yang et al.).  Based on the various embodiments of UL, DL, and SRS placement taught by Takeda et al. and based on the various embodiments of SRS placement taught by Yang et al., it is believed that the exact location of the SRS within the subframe structure, as well as the use of the each of the defined UL, DL, and GP regions of Takeda et al. are an obvious design choice made by one of ordinary skill in the art.  For example, by placing an UL SRS within the gap, as suggested by Yang et al., the subframe of Takeda et al. includes uplink transmission in the UL region, uplink SRS transmission in the GP region, and downlink transmission in the DL region with no uplink being performed in this region, as required by claim 2.  In another example, by placing a DL SRS within the gap, as suggested by Yang et al., the subframe of Takeda et al. includes downlink transmission in the DL region, downlink SRS transmission in the GP region, and uplink transmission in the UL region, with no downlink being performed in this region, as required by claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461